Title: From George Washington to Robert Morris, 12 August 1783
From: Washington, George
To: Morris, Robert


                        
                            Dear Sir,
                            Newburgh 12th Augst 1783
                        
                        My outfit for the Army in 1775. the Expenditures on my journey to Cambridge (in which those of General Lee,
                            & both our Suits were included)—and the Expences of my Household for some time after my arrival there was borne,
                            as will appear by my Accts (which are now ready for examination) & from the dates of the public advances to me—by
                            my private purse—the amounts of these Expenditures is yet due to me as all the Money which I have received from the Public
                            has been applied to & expended for public uses—I mention this matter now previous to the Exhibition of my accts—because to make some little preparation for my return home, I requested Colo. Biddle—hearing that Goods were under par in
                            Philadelpa to purchase me some Articles of which my Estate stood much in need. this in part, he has done; to the amount,
                            as pr Bills, to £204:9:3, exclusive of his Commission; & cost of forwarding them to Virginia.
                        I depended on this part of my claim upon the public, to make these purchases and to answr some other demands
                            of me & shall be happy if it is in your power to serve me—My Accts which I perswade myself will appear fair & very
                            moderate, will shew that I am not asking of the Public an advance of Money—but claiming a small part only of what it has
                            had the use of for more than Eight years. with great esteem & regard I am—Dr Sir Yr most Obt & Affecte
                        
                            Go: Washington
                        
                    